DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-5, 7-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawings objection made in the Office Action mailed on 02/03/2021 is hereby withdrawn as a result of the replacement drawing submitted on 04/21/2021. 

Drawings
3.	The drawings received on 04/21/2021 are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4-5, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaible et al. (U.S. PG. Pub. No. 2011/0242775 A1) in view of Cheng (U.S. PG. Pub. No. 2016/0005520 A1) and Maeda et al. (U.S. PG. Pub. No. 2008/0248245 A1).
With respect to claim 1, Schaible et al., hereinafter referred to as “Schaible,” teaches an assembly for power converting 200 (e.g. FIG. 2), comprising:
a circuit board 202;
electronic components 204 mounted on the circuit board; 
an inductor coil 206 including a winding and two ends (terminals), wherein the winding of the inductor coil is above the electronic components and the two ends connect to the electronic components, and the winding is sufficiently large to fill up a size of the assembly;
at least a magnetic core (core portion inside coil 206) that is surrounded by the winding of the inductor coil; and 
a magnetic mixture (magnetic core portion outside coil 206) that encapsulates the circuit board, electronic components, the inductor coil and the magnetic core (paras. [0037]-[0039]). The limitation, “a size” does not define the actual size of the assembly. Therefore, with broadest reasonable claim interpretation, Schaible teaches “the winding is sufficiently large to fill up a size of the assembly” as claimed. Schaible does not expressly teach the inductor coil is stacked, and wherein the magnetic mixture includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density.
Cheng teaches an assembly for power converting (e.g. FIGs. 1-3), wherein the coil T11 is stacked (para. [0072]). Cheng also teaches the winding T11 is sufficiently large to fill up a size 
Maeda et al., hereinafter referred to as “Maeda,” teaches a magnetic mixture for an inductor (FIG. 1), wherein the magnetic mixture 40 includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density (para. [0054]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic mixture as taught by Maeda to the assembly of Schaible to provide the require magnetic saturation and or permeability.
With respect to claims 2 and 9, Schaible in view of Cheng and Maeda teaches the assembly of claim 1 and the power converter of claim 7, respectively, wherein the magnetic mixture includes at least one type of soft magnetic material and a bonding material (Schaible, para. [0038], and Maeda, para. [0055]).
With respect to claims 4 and 10, Schaible in view of Cheng and Maeda teaches the assembly of claim 1, wherein the electronic components include at least three switching devices (Schaible, para. [0037]).
With respect to claims 5 and 8, Schaible in view of Cheng and Maeda teaches the assembly of claim 1 and the power converter of claim 7, respectively, wherein the magnetic core is a soft magnet, the soft magnet is selected from a group consisting of ferrite, molypermalloy powder, glassy alloy magnetic materials, Fe-Si-Al magnetic powder (Schaible, paras. [0038] and or [0041], Cheng, para. [0113], and Maeda, para. [0055]).
With respect to claim 7, Schaible a power converter 200 (e.g. FIG. 2), comprising:
a circuit board 202;

at least a magnetic core (core portion inside coil 206) that is surrounded by the inductor coil; and 
a magnetic mixture (magnetic core portion outside coil 206) that encapsulates the inductor coil and the magnetic core on the circuit board, 
wherein the inductor coil, the magnetic mixture and the magnetic core form an inductor (paras. [0037]-[0039]). The limitation, “a size” does not define the actual size of the assembly. Therefore, with broadest reasonable claim interpretation, Schaible teaches “the inductor coil is sufficiently large to fill up a size of the power converter” as claimed. Schaible does not expressly teach the inductor coil is stacked, and wherein the magnetic mixture includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density.
Cheng teaches an assembly for power converting (e.g. FIGs. 1-3), wherein the coil T11 is stacked (para. [0072]). Cheng also teaches the winding T11 is sufficiently large to fill up a size of the assembly P1-P4 (para. [0072]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the stacked inductor coil as taught by Cheng to the assembly of Schaible to provide the required inductance.
Maeda teaches a magnetic mixture for an inductor (FIG. 1), wherein the magnetic mixture 40 includes polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density (para. [0054]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic mixture as taught by Maeda to the assembly of Schaible to provide the require magnetic saturation and or permeability.
With respect to claim 11, Schaible in view of Cheng and Maeda teaches the power converter of claim 7, wherein the inductor coil includes a plurality of identical turns that are superposed on each other and parallel to the surface of the circuit board and enclose a space to receive the magnetic core (Cheng, para. [0072]).
With respect to claim 14, Schaible in view of Cheng and Maeda teaches the power converter of claim 7, wherein the magnetic mixture includes soft magnetic particles in micrometer scale or smaller (Maeda, para. [0039]).

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaible in view of Cheng and Maeda, as applied to claims 1 and 7 above, and further in view of Nakajima et al. (U.S. PG. Pub. No. 2020/0105447 A1).
With respect to claims 3 and 13, Schaible in view of Cheng and Maeda teaches the assembly of claim 1 and the power converter of claim 7, respectively. Schaible in view of Cheng and Maeda does not expressly teach the magnetic mixture includes at least two types of soft magnetic particles that are of different sizes.
Nakajima et al., hereinafter referred to as “Nakajima,” teaches an assembly of power converting and or a power converter (FIGs. 1-3) wherein the magnetic mixture includes at least two types of soft magnetic particles 31 and 32  that are of different sizes (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different magnetic particle sizes as taught by Nakajima to the assembly of power converting and or power converter of Schaible in view of Cheng and Maeda to provide the required filling factor (density) of the magnetic mixture (para. [0033]).


s 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nakajima and Maeda.
With respect to claim 15, Cheng teaches an integrated inductor (FIGs. 1-3), comprising:
an inductor coil T11 including a plurality of turns that are winded and stacked on each other along an axis (vertical axis);
at least a magnetic core P1 in the center of the inductor coil along the axis; and a magnetic mixture P2-P4 that encapsulates the inductor coil and the magnetic core to form a magnetic composite body,
wherein the inductor coil is sufficiently large to fill up a size of the integrated
inductor (paras. [0072] and [0081]). The limitation, “a size” does not define the actual size of the assembly. Therefore, with broadest reasonable claim interpretation, Schaible teaches “the inductor coil is sufficiently large to fill up a size of the integrated
inductor” as claimed. Cheng does not expressly teach the magnetic mixture includes at least two types of soft magnetic particles that are of different sizes and a bonding material, wherein the soft magnetic particles include polyhedral soft magnetic particles that are of different sizes and shapes and fit with each other to achieve a high package density.
Nakajima teaches an assembly of power converting and or a power converter (FIGs. 1-3) wherein the magnetic mixture includes at least two types of soft magnetic particles 31 and 32 that are of different sizes (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the different magnetic particle sizes as taught by Nakajima to the integrated inductor of Cheng to provide the required filling factor (density) of the magnetic mixture (para. [0033]).
Maeda teaches a magnetic mixture for an inductor (FIG. 1), wherein the magnetic mixture 40 includes polyhedral soft magnetic particles that are of different sizes and shapes and 
With respect to claim 16, Cheng in view of Nakajima and Maeda teaches the integrated inductor of claim 15, wherein the soft magnetic particles are provided by grinding of at least one type of raw magnetic material (Cheng, para. [0072], Nakajima, para. [0033], and Maeda, para. [0038]). The limitation “the soft magnetic particles are provided by grinding” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 17, Cheng in view of Nakajima and Maeda teaches the integrated inductor of claim 15, wherein the magnetic composite body is formed by potting the magnetic mixture into an encapsulation frame and curing the magnetic mixture to a solid state by heating (Cheng, para. [0072], Nakajima, para. [0033], and Maeda, para. [0038]). The limitation “potting the magnetic mixture into an encapsulation frame and curing the magnetic mixture to a solid state by heating” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 18, Cheng in view of Nakajima and Maeda teaches the integrated inductor of claim 15, wherein the magnetic core is a soft magnet, the soft magnet is selected from a group consisting of ferrite, molypermalloy powder, glassy alloy magnetic materials, Fe-Si-Al magnetic powder (Cheng, para. [0072], Nakajima, para. [0033], and Maeda, para. [0038]).

9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nakajima and Maeda, as applied to claim 15 above, and further in view of Schaible.
With respect to claim 19, Cheng in view of Nakajima and Maeda teaches the integrated inductor of claim 15. Cheng in view of Nakajima and Maeda does not expressly teach the integrated inductor is mounted on a circuit board of a power converter with at least one switching device in between.
Schaible teaches an integrated inductor 200 (FIG. 2), wherein the integrated inductor is mounted on a circuit board 202 of a power converter with at least one switching device 204 in between (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the switching device between the circuit board and the integrated inductor as taught by Schaible to the integrated inductor of Cheng in view of Nakajima and Maeda to provide the required functionality.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nakajima and Maeda, as applied to claim 15 above, and further in view of Harada et al. (U.S. PG. Pub. No. 2013/0228717 A1) and Park et al. (U.S. PG. Pub. No. 2014/0184374 A1).
With respect to claim 20, Cheng in view of Nakajima and Maeda teaches the integrated inductor of claim 15. Cheng in view of Nakajima and Maeda does not expressly teach  wherein the at least two types of soft magnetic particles are ranging from 1:2 to 2:1 volume ratio and the soft magnetic particles to bonding material are ranging from 1:3 to 3:1 volume ratio.
Harada et al., hereinafter referred to as “Harada,” teaches an integrated inductor (FIGs. 1-3), wherein the at least two types of soft magnetic particles are ranging from 1:2 to 2:1 volume ratio (paras. [0037] and [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two magnetic particles range as taught by Harada to the integrated inductor of Kawarai to provide the required magnetic permeability (para. [0037] and [0041]).
Park et al., hereinafter referred to as “Park,” teaches an integrated inductor 1 (FIGs. 1-2), wherein the soft magnetic particles to bonding material are ranging from 1:3 to 3:1 volume ratio (para. [0070]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic particles to the bonding material as taught by Park to the integrated inductor of Kawarai to provide the required the required inductance characteristics (para. [0071]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837